Case 3:17-cv-03226-MAS-DEA Document 55-48 Filed 09/06/19 Page 1 of 3 PagelD: 1317

 

ECKERT SEAMANS CHERIN & MELLOTT, LLC

Frank J. Petrino, Esq. (NJ Attorney ID No. 282491972)

Physical Address: 2000 Lenox Drive, Suite 203, Lawrenceville, NJ 08648
Mailing Address: P.O. Box 5404, Princeton, NJ 08543

Telephone: (609) 392-2100

Facsimile: (609) 392-7956

Attorneys for EL at Jackson, LLC

 

IN THE MATTER OF THE : SUPERIOR COURT OF NEW JERSEY
APPLICATION OF THE TOWNSHIP OF : LAW DIVISION
JACKSON ‘+ DOCKET NO.: OCN-L-822-92

OCN-L-1879-15

CERTIFICATION OF MITCHELL
NEWMAN IN SUPPORT OF MOTION TO
ENFORCE LITIGANT'S RIGHTS

 

I, Mitchell Newman, of full age, do hereby certify as follows:

1, I am currently the Director of Acquisition and Entitlements for the Tri-State Division of
U.S. Home Corporation (d/b/a Lennar). EL at Jackson, LLC is a joint venture of Lennar at
Jackson, LLC, a subsidiary of Lennar, and M&M at Jackson, LLC.

2. At all — times, particularly during mediation in the above-captioned matter, I was
the Senior Vice President of Venture Operations with Lennar, As such, I am fully familiar
with the facts set forth herein,

cP Mediation occurred, on at least six (6) dates in this matter: (1) July 11, 2016; (2) July 27,
2016; (3) August 4, 2016; (4) August 8, 2016; (5) August 26, 2016; and (6) November 1,

2016. I attended all of the above mediation sessions on behalf of Lennar/EL at Jackson,

LLC.

At the majority of the mediation sessions, Township representatives expressed the

Township’s desire to limit the number of bedrooms and reduce the size of the clubhouse

{RO396406.1}

STE PE SET AE

sestguoran,

nisincaree eet oe
Case 3:17-cv-03226-MAS-DEA Document 55-48 Filed 09/06/19 Page 2 of 3 PagelD: 1318

or clubhouse rooms, or preferably eliminate the clubhouse entirely, within EL’s proposed
non-age restricted development.

5. The Sarlo Act, also known as the Conversion Act, was never discussed at any of the

mediation sessions.

6. At the third mediation session on August 4, 2016, Township representatives articulated the
rationale for bedroom restrictions and the elimination of or reduction in size of the
clubhouse — preventing and inhibiting Jewish people from Lakewood Township

(commonly referred to as Orthodox) from moving into the EL site.

Thereby certify that the foregoing statements made by me are true. I am aware that if any

of the foregoing statements made by me are willfully false, I am subject to punishment,

By: 4 (}
Mitchell Newman

Dated: March 6, 2016

{R0396406, 1}
Case 3:17-cv-03226-MAS-DEA Document 55-48 Filed 09/06/19 Page 3 of 3 PagelD: 1319

ECKERT SEAMANS CHERIN & MELLOTT, LLC

Victoria D. Britton, Esq. (NJ Attorney ID No. 026672006)

Physical Address: 2000 Lenox Drive, Suite 203, Lawrenceville, NJ 08648
Mailing Address: P.O. Box 5404, Princeton, NJ 08543

Telephone: (609) 392-2100

Faesimile: (609) 392-7956

Attorneys for EL at Jackson, LLC

 

IN THE MATTER OF THE : SUPERIOR COURT OF NEW JERSEY
APPLICATION OF THE TOWNSHIP OF : LAW DIVISION
JACKSON : DOCKET NO.: OCN-L-822-92

OCN-L-1879-15

CERTIFICATION OF FACSIMILE
SIGNATURE PURSUANT TO RULE 1:4-4(c)

 

I, Victoria D. Britton, Esq., of full age, do hereby certify as follows:

li I am an attorney-at-law of the State of New Jersey, and an associate of the law
firm of Eckert Seamans Cherin & Mellott, LLC, counsel to Intervenor, EL at Jackson, LLC. As
such, I am fully familiar with the facts contained herein and authorized to make this certification.

2. Mitchell Newman acknowledged, to me, the genuineness of the facsimile
signature that appears on his Certification in Support of EL at Jackson, LLC’s Motion to Enforce
Litigant’s Rights dated March 6, 2017, which is submitted in the above-captioned matter.

3% A copy of his original signature will be filed if requested by the Court or a party
to this action.

I certify that the foregoing statements made by me are true. I am aware that if any of the
foregoing statements made by me are willfully false, 1 am subject to punishment.

vo foe

fo,

  

f ,o ‘
f Le? £4),
Dated: March 6, 2017 Ung AAAS)
Victoria D. Britton
